Exhibit 10.1

 

NOTICE: You have up to twenty-one (21) days to consider this Agreement before
deciding whether or not to sign it. In connection with your consideration of
this Agreement, Adient US LLC hereby advises you to consult with an attorney
prior to signing this Agreement.

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Agreement is made between ADIENT US LLC (“Adient”) and MARK A. SKONIECZNY
JR. (“Employee”). Employee enters into this Agreement on behalf of himself, his
spouse, heirs, successors, assigns, executors, and representatives of any kind,
if any.

WHEREAS, Employee’s employment with Adient terminated on October 4, 2019;

WHEREAS, Adient is willing to offer Employee the severance benefits described in
this Agreement and Employee wishes to obtain such severance benefits;

NOW, THEREFORE, in consideration of the mutual covenants of the parties, it is
agreed as follows:

1.    Termination Date. Employee’s employment with Adient terminated on
October 4, 2019 (“Termination Date”). Employee shall be removed as an officer
and director from any Affiliated Entity (defined below) effective as of the
Termination Date. Employee shall also be removed as a signor on any foreign bank
account of Adient or an Affiliated Entity effective as of the Termination Date,
and Adient shall arrange for its tax preparer to assist Employee with the filing
of his Report of Foreign Bank and Financial Accounts for calendar year 2019.

2.    Severance Benefits. In consideration of the promises contained in this
Agreement, Adient will provide the following severance benefits to Employee:

a.    Adient will pay Employee, as severance pay, a lump sum payment of TWO
HUNDRED SEVENTY SIX THOUSAND NINE HUNDRED TWENTY THREE AND 13/100 DOLLARS
($276,923.13). Such lump sum payment will be made to Employee within thirty
(30) calendar days after the date this Agreement becomes effective as provided
in paragraph 14 below. Adient will make withholdings for applicable taxes from
such payment.

b.    Adient will continue to provide to Employee, at no cost to Employee,
medical coverage (at the Employee’s current level of coverage – e.g., employee
only, employee plus one, etc.) for nine (9) months immediately following the
Termination Date (the “Coverage Period”). The Coverage Period will be shortened
and will terminate if and when Employee becomes eligible for group medical
insurance elsewhere during such Coverage Period. After such Coverage Period,
Employee may, if Employee timely and properly elects to do so, exercise
Employee’s option under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) to continue coverage for an additional period of time at Employee’s
own expense. The continuation coverage that Adient pays for during the Coverage
Period will be counted towards the maximum period of time Employee is eligible
to receive continuation coverage under COBRA. If Employee (or one of Employee’s
covered dependents) is Medicare eligible, then the continuation coverage during
the Coverage Period will pay secondary to Medicare (whether or not Employee or
Employee’s dependent actually enrolls in Medicare).

 

1



--------------------------------------------------------------------------------

c.    Adient will pay the fee for Employee to participate in an executive
outplacement assistance program with an external provider selected by Adient,
provided Employee timely initiates such outplacement services. In order to
timely initiate such outplacement services, Employee must contact the
outplacement services provider selected by Adient within thirty (30) days
following the date this Agreement becomes effective as provided in paragraph 14
below.

d.    Employee’s Adient Restricted Stock Units (“RSUs”) and Performance Share
Units awarded under the Adient plc 2016 Omnibus Plan shall be treated in
accordance with the terms of the plan and respective award agreements; provided
however, Employee’s RSU awards which are scheduled to vest after the Termination
Date but before November 8, 2019 shall, notwithstanding Employee’s termination
of employment, vest as scheduled, or if later, vest immediately following the
date this Agreement becomes effective as provided in paragraph 14 below.

e.    Employee shall be eligible to receive an award under Adient’s Annual
Incentive Performance Plan for the performance period ending September 30, 2019.
Such award shall be paid to Employee in accordance with the terms and conditions
of the plan and at the time awards are paid to other plan participants who are
eligible for an award.

3.    Release of All Claims. In consideration of the severance benefits
described in paragraph 2(a)-(d) above, Employee hereby releases and forever
discharges the Released Parties (defined below) from any and all claims,
contracts, judgments and expenses (including attorneys’ fees and costs of any
kind), whether known or unknown, which Employee has or may have against the
Released Parties, or any of them, arising out of or based on any transaction,
occurrence, matter, event, cause or thing whatsoever which has occurred prior to
or on the date Employee executes this Agreement. “Released Parties” includes
Adient and Affiliated Entities (defined below), their predecessors and
successors (including, but not limited to, Johnson Controls International plc,
Johnson Controls, Inc. and all of their affiliated entities), and all of
Adient’s and the other foregoing entities’ past, present and future officers,
directors, agents, employees, shareholders, members, managers, partners, joint
ventures, attorneys, executors, employee benefit plans, insurers, assigns and
other representatives of any kind. This release includes, but is not limited to:
(i) claims arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1991, the Worker Adjustment
and Retraining Notification Act, the National Labor Relations Act, the
Occupational Safety and Health Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, the Elliott-Larson Civil Rights Act, state family and/or medical leave
laws, state fair employment laws, state and federal wage and hour laws, wage
payment laws, any amendments to the foregoing laws, and/or any other law
(including without limitation federal, state, local or foreign law, statute,
common law, code, ordinance, rule or regulation); (ii) claims based on breach of
contract (express or implied), tort, personal injury, misrepresentation,
discrimination, failure to accommodate, retaliation, harassment, defamation,
invasion of privacy or wrongful discharge; (iii) claims for bonuses, payments or
benefits under any of Adient’s or any Affiliated Entity’s bonus, severance or
incentive plans or fringe benefit programs or policies; (iv) claims under the
Adient plc 2016 Omnibus Plan or any award agreements; (v) any other claims
arising out of or connected with Employee’s employment with or separation of
employment from

 

2



--------------------------------------------------------------------------------

Adient or any Affiliated Entity; and (iv) claims arising out of Employee’s
removal as an officer or director from any Affiliated Entity. This release does
not include a waiver of any claim that cannot legally be waived. Nothing in this
Agreement (x) waives Employee’s rights (if any) to a defense and/or to be held
harmless and indemnified in accordance with the Indemnification Agreement and
the Deed of Indemnity which Employee entered into with Adient US LLC and Adient
plc, respectively, on October 31, 2016, (y) waives a claim for benefits vested
as of the Termination Date under a retirement plan of Adient or any Affiliated
Entity, or (z) waives Employee’s right to receive a whistleblower award from the
U.S. Securities and Exchange Commission (“SEC”) under Section 21F of the
Securities Exchange Act of 1934, as amended. “Affiliated Entities” means Adient
plc and all entities related to or affiliated with either Adient or Adient plc,
including but not limited to parent, sister or subsidiary entities (of any tier)
and joint ventures (individually each an “Affiliated Entity”).

4.    Agreement Not to Sue. To the fullest extent permitted by law, Employee
agrees that Employee will not initiate or cause to be initiated any proceeding
of any kind, including any arbitration or any federal, state or local lawsuit or
administrative proceeding, against the Released Parties, or any of them, based
upon any claim released and discharged under paragraph 3 above. In addition,
Employee represents that Employee currently does not have any such proceeding
pending against any of the Released Parties.

5.    Challenge to Validity; Cooperation with Government Agencies. Nothing in
this Agreement: (i) limits Employee’s right to challenge the validity of this
Agreement under the ADEA; (ii) interferes with Employee’s right or
responsibility to give testimony under oath or to make statements to or
otherwise provide information to a government agency or commission;
(iii) prohibits Employee from filing a charge or complaint with, making a report
to, participating in any investigation or proceeding conducted by, or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration (“OSHA”), the SEC or any other government agency or commission;
or (iv) prohibits Employee from making other disclosures that are protected
under the whistleblower provisions of any law. However, by executing this
Agreement, Employee is waiving and completely disclaiming any right to a remedy
or to recover any benefits or monetary awards in connection with any action
(whether brought by Employee, the EEOC, the NLRB, the OSHA, any other government
agency or commission, or any other person or entity) arising out of or based on
any transaction, occurrence, matter, event, cause or thing whatsoever which has
occurred prior to or on the date Employee executes this Agreement, except that
Employee is expressly permitted to accept a whistleblower award from the SEC
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.

6.    Post-Employment Restrictive Covenants.

a.    Confidential Business Information. Employee shall not at any time on or
after the Termination Date, without the prior written consent of Adient,
directly or indirectly, disclose to others or use, the secret, confidential or
proprietary information, knowledge or data of Adient or any of the Affiliated
Entities (“Confidential Information”). Confidential Information does not include
information, knowledge or data that is generally known to the public through no
fault of Employee. Nothing in this paragraph 6(a) is intended or shall be
construed to limit in any way paragraph 6(b).

 

3



--------------------------------------------------------------------------------

b.    Trade Secrets. Employee shall not at any time on or after the Termination
Date use or disclose any Trade Secret of Adient or any of the Affiliated
Entities until such time as that Trade Secret is no longer a secret as a result
of circumstances other than a misappropriation involving Employee. For purposes
of this Agreement, “Trade Secret” means information of Adient or any Affiliated
Entity, including a formula, pattern, compilation, program, device, method,
technique or process, that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and that is the subject of efforts by Adient or any
Affiliated Entity to maintain its secrecy that are reasonable under the
circumstances.

c.    Non-Solicitation of Employees/Interference with Business. For twelve
(12) months after the Termination Date, Employee shall not, directly or
indirectly, (i) solicit, induce or attempt to induce any individual who was, on
the Termination Date (or was, during the six-month period prior to the
Termination Date), employed by Adient or any Affiliated Entity in an e-band
salaried position to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity or (ii) induce or attempt to induce any customer, investor,
supplier, licensee, or other business relation of Adient or any Affiliated
Entity to cease doing business with Adient or any Affiliated Entity, or in any
way interfere with the relationship between any such customer, investor,
supplier, licensee, or business relation, on the one hand, and Adient or any
Affiliated Entity on the other hand.

d.    Equitable Remedies. Employee acknowledges that Adient and the Affiliated
Entities would be irreparably injured by a violation of this paragraph 6 and
Employee agrees that Adient and the Affiliated Entities, in addition to any
other remedies available to them for such breach or threatened breach, on
meeting the standards required by law, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
Employee from any actual or threatened breach of this paragraph 6. If a bond is
required to be posted in order for Adient or the Affiliated Entities to secure
an injunction or other equitable remedy, the parties agree that said bond need
not be more than a nominal sum.

e.    Severability; Blue Pencil. Employee acknowledges and agrees that Employee
has had the opportunity to seek advice of counsel in connection with this
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration and in all other respects. If it is
determined that any provision of this paragraph 6 is invalid or unenforceable,
the remainder of the provisions of this paragraph 6 shall not thereby be
affected and shall be given full effect, without regard to the invalid or
unenforceable portions. If any court or other decision-maker of competent
jurisdiction determines that any of the covenants in this paragraph 6 are
invalid or unenforceable because of the duration, geographic scope or other
limitation of such provision, then the duration, scope or other limitation of
such provision, as the case may be, shall be modified so that such provision
becomes valid and enforceable to the greatest extent lawfully permissible, and
in its modified form, such provision shall be enforced.

7.    Other Confidentiality Obligations. This Agreement does not (i) supersede
any confidentiality agreements or intellectual property rights agreements to
which Employee was subject while an employee of Adient or any Affiliated Entity
or following Employee’s employment separation or (ii) negate, limit or reduce
Employee’s obligations or Adient’s or any Affiliated Entity’s rights under any
laws relating to trade secrets, confidential information or unfair competition.

 

4



--------------------------------------------------------------------------------

8.    Representations. Employee agrees, represents, and certifies that: (i) the
severance benefits provided in this Agreement are greater than those to which
Employee is entitled by contract, employment policy or otherwise; (ii) Employee
has been advised in writing by Adient to consult with an attorney prior to
executing this Agreement; (iii) Employee has been advised in writing by Adient
that Employee had at least twenty-one (21) days within which to consider this
Agreement; (iv) Employee has returned to Adient all items of personal property
that are the property of Adient; (v) Employee has returned to Adient all
records, files, manuals, reports, notes or any other documents or materials,
whether in written, electronic or other form, and whether prepared by Employee
or others (including any copies of the same), which contain confidential,
proprietary or other information regarding Adient, any Affiliated Entity or the
businesses of Adient or any Affiliated Entity; and (vi) Employee has been paid
all compensation and received all benefits due to Employee as a result of
Employee’s employment with Adient or any Affiliated Entity.

9.    Cooperation. Employee shall provide information and assistance to Adient
or any Affiliated Entity, as reasonably requested by Adient or any Affiliated
Entity, with respect to matters with which Employee was familiar during
Employee’s employment with Adient or any Affiliated Entity. The assistance to be
provided by Employee may include, for example, meeting with the employees,
agents and attorneys of Adient or an Affiliated Entity at reasonable dates and
times, providing requested information, reviewing administrative and legal
filings, and, if necessary, testimony in any forum, etc. Adient shall not
require any assistance from Employee which would unreasonably interfere with any
future employment of Employee.

10.    Attorneys’ Fees. In addition to any other remedies or relief to which
Adient or any other Released Party may be entitled in law or equity, Adient and
all other Released Parties shall be entitled to all costs and expenses
(including reasonable attorneys’ fees, costs and expenses) which they (or any of
them) incur in successfully enforcing any of the provisions of this Agreement or
successfully recovering damages for a breach of this Agreement by Employee.

11.    Non-Admission of Wrongdoing. Neither this Agreement nor the furnishing of
the consideration provided for in this Agreement shall be deemed or construed at
any time or for any purpose as an admission of liability by the Released Parties
or that any of the Released Parties has acted improperly, unlawfully or in
violation of any law with regard to Employee. Liability for any and all claims
for relief is expressly denied by the Released Parties.

12.    Miscellaneous. Employee acknowledges that Employee has read this
Agreement, that Employee is fully aware of its contents and its legal effect,
that the preceding paragraphs recite the sole consideration for this Agreement,
that all agreements and understandings between the parties regarding the subject
matter of this Agreement are embodied and expressed herein and in Employee’s
equity award agreements, and that Employee has been afforded ample opportunity
to consider this Agreement and enters into this Agreement freely, knowingly, and
without coercion and not in reliance upon any representations or promises made
by Adient, any Affiliated Entity or their agents, other than those contained
herein.

 

5



--------------------------------------------------------------------------------

13.    Severability. The provisions of this Agreement are severable. If Employee
challenges any part of this Agreement and it is held to be void or unenforceable
or contrary to law, Adient shall have the option to either terminate this
Agreement in its entirety, in which case it shall be entitled to the return of
the severance benefits paid to Employee hereunder (unless such return is
otherwise prohibited by law), or it may require that the balance of this
Agreement nonetheless shall remain in full force and effect.

14.    Revocation Period. For a period of seven (7) days following the execution
of this Agreement, Employee may revoke this Agreement. To be effective, any
notice of revocation must be in writing and received by Renee McLeod, Vice
President and Chief Human Resources Officer, Adient US LLC, 49200 Halyard Drive,
Plymouth, Michigan 48170, within the seven (7) day revocation period. The
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired without revocation by Employee.

15.    Controlling Law; Jurisdiction, Venue. This Agreement shall be construed
and enforced according to the internal laws of the State of Michigan, without
reference to principles of conflicts of law. Employee irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising under this Agreement or the Severance Agreement may be brought in the
United States District Court for the Eastern District of Michigan, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Michigan, (ii) consents to be subject to the
non-exclusive personal jurisdiction of any such court in any such suit, action
or proceeding, and (iii) waives any objection which Employee may have to the
laying of venue of any such suit, action or proceeding in any such court. Adient
is a Michigan limited liability company. The responsibilities of the
Employee’s employment with Adient and any Affiliated Entity had a substantial
relation to the business of Adient in Michigan.

16.    Modification, Counterparts and Facsimile Signatures. This Agreement may
not be altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of Adient and Employee. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
Electronically scanned and faxed copies of signatures may be relied upon as the
true and correct signatures of the undersigned.

17.    Federal Defend Trade Secrets Act Notice. Employee also acknowledges that
he has read and understands the following notice:

Pursuant to the Federal Defend Trade Secrets Act, an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (a) in confidence to a federal, state,
or local government official (either directly or indirectly) or an attorney
solely for the purpose of reporting or investigating a suspected violation of
law or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Furthermore, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade

 

6



--------------------------------------------------------------------------------

secret to the attorney of the individual and use the trade secret information in
the court proceeding, provided the individual files any document containing the
trade secret under seal and does not disclose the trade secret, except pursuant
to court order.

The parties have executed this Agreement as of the dates written below.

 

EMPLOYEE     ADIENT US LLC

/s/ Mark A. Skonieczny Jr.

   

/s/ Cathleen A. Ebacher

Mark A. Skonieczny Jr.     By: Cathleen A. Ebacher, Vice President,
General Counsel and Secretary

10/17/2019

   

10/17/2019

Date     Date

 

7